Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 25




        EXHIBIT B
Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 25




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03730 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 25

  HCDistrictclerk.com               TORRES, RODOLFO vs. STATE FARM LLOYDS                                              9/24/2019
                                    Cause: 201959545  CDI: 7    Court: 152

  DOCUMENTS
  Number            Document                                                                       Post Date               Pgs
                                                                                                   Jdgm
  87240577          Defendant Original Answer                                                             09/23/2019       7
  87124053          Citation                                                                              09/13/2019       2
  86857310          Civil Process Pick-Up Form                                                            08/27/2019       1
  86810716          PLAINTIFF'S ORIGINAL PETITION                                                         08/23/2019       9

   ·> 86810717      REQUEST FOR ISSUANCE OF SERVICE                                                       08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LZHS8ab30WpkOUnyEZYSg8UopxGRITyW15j36904r0kQe…   1/1
Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 25




   EXHIBIT B-2
      Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 25
                                                          I                                           8/2312019 11:16 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36248673
                           2019-59545 / Cou rt: 152                                                        By: Joshua Hall
                                                                                              Filed: 8/23/2019 11:16 PM

                                   CAUSE NO.

 RODOLFO TORRES,                                §                IN THE DISTRICT COURT OF
  Plcrirrtiff                                   §
                                                §                   HARRIS COUNTY, TEXAS
 V.                                             §
                                                §                         JUDICIAL DISTRICT
 STATE FARM LLOYDS                              §
   Defendcmt                                    §                      JIJItY TRIAL DEMAND

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW PLAINTIFF Rodolfo Torres ("Plaintiff') and i-iles this Original Petition

against State Farm Lloyds (as per renewal) ("Defendant") and, in suppOrt thereof, would

respectfully show the Court the following:

                                                l.
                      DISCOVERY CONTROL PLAN ANll MONETARY RELIEF


         I.    Plaintiff intends to conduct discoveiy under Level 2. Tex. R. Civ. P. 1903.

         2.    Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

including damages of any kind, penalties, costs, expenses, pre-judgnient interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                                il.
                                    CONDITIONS PRECEDENT


         3.     Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.

                                               III.
                               PARTIES, JURISDICTION AND VENUE
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 25




                                             A.     PARTIES.

       4.      Plaintiff Rodolfo Torres is a Texas resident(s), who resides at 3920 Edison St.,

Harris County, Houston, Texas 77009.

       5.      Defendant State Farm Lloyds (as per renewal) is an insurance conipany doing

business in the State of Texas, which may be served through Corporation Service Company at 211

East 7th Street Suite 620 Austin, TX 78701 -3218. As it relates to the event giving rise to this

Petition, Plaintiff invokes the right to institute this suit against any entity that was conducting

business using the assumed or common name of State Farm Lloyds (as per renewal). Purstiant to

Tex. R. Civ. P. 28, Plaintiff moves the Court to order Defendant to substitute its true name if

different from the name stated herein.

                                        B.        JURISDICTION.

       6.       The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

        7.      The Court has both general and specific personal jurisdiction over Defendant. The

Court has general jurisdictioti overDefendant, as Defendant has sufficient minimum contacts with

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, atid obligations of this State's laws.

Defendant's contacts with this State, wliich are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurance

in Texas with Texas residents, insuricig property located in Texas, underwriting insurance policies

in Texas, accepting policy premiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activityo uf another party or a third pei-son.
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 25




        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were pui-poseful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in

suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benetits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those cotitacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a. Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant cornports with "traditiotial notions of fair

play and substantial justice."

                                            C.       VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Harris County. Tlle resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 25




                                              IV.
                                      FACTUAL BAChGROUND

         11.    Rodolfo Torres is a named insured under a property insurance policy issued by

State Farm Lloyds (as per renewal). The policy nuniber is """9050..

         12.    On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris

County. This resulted in roof and ititerior damage to Plaintiff s home. Specifically, the storin lifted

shingles on the roof, allowing water to enter the home. Consequently, there are visible water stains

throughout different rooms of the home. Thereafter, Plaintiff filed a claim on his insurance policy.

         13.    Plaintiff asserts that Defendant iinproperly denied and/or underpaid the clai m.

         14.    Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

         15.    Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims handling included Defendant's biased clainis adjusttnent, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims handling included both an unreasonable investigation and underpaynient of Plaintiffs

claim.

                                             V.
                            CAUSES OF ACTION AND ATTORNEY'S FEES

         16.    Plaintiff incorporates the foregoing for all purposes.

         A.     BREACH OF CONTRACT

         17.    Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff's insurance
       Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 25




    claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff tlu-ough

    its actions and/or inactions described herein.

           B.      PROMPT PAYMENT OF CLAIMS STATUTE

           18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

    guidelines for accepting or denying coverage constitutes a violation of Section 542.001 ct sed. of

    the Texas Insurance Code, including without limitation §§ 542.055-.058.

           19.     In addition to Plaintiffs claim for damages, Defendant's violation of the Tex.

    Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

    542.060 of the Texas Insurance Code.

           C.      BAD FAITH

           20.     Defendant is an insurance company and insured Plaintiff's property. Defendant is

    required to comply with Chapter 541 of the Texas Insurance Code.

           21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

    limitation, making statements misrepresenting the terms and/or benefits of the policy.

           22.     Defendant also violated Section 541.060 by, without limitation:

                   a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                           coverage at issue;

                   b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                           settlement of a claim with respect to wliich the insurer's liability had becotne

                           reasonably clear;

                   C.      Failing to promptly provide to Plaintiff a reasonable explaiiation of the basis

                           in the policy, in relation to the facts or applicable law, for the insurer's denial

                           of a claim or offer of a compromised settlement of a claim;


r
  Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 25




               d.     Failing within a reasonable time to affirm or deny covei-age of a claim to

                      Plaintiff or submit a reservation of rights to Plaintitf; and/or

               e.     Refusing to pay the claim without conducting a reasoiiable investigation

                       with respect to the claim;

       23.     Defendant violated Section 541.061 by, without limitation:

               a.     Making an untrue statement of material fact;

               b.     Failing to state a material fact necessary to malce other staternents made not

                       misleading considering the circumstances under wliich the statements were

                       made;

               C.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.     Making a material misstatement of law; and/or

               e.      Failing to disclose a matter required by law to be disclosed.

       24.     Defendant knowingly committed the acts complained of. As such, Plaintiff is
          ,

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

       D.      Additional Claims & Damages.

       25.     Plaintiff also seeks to recover datnages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, damages resulting from

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, without limitation, costs for teinporary repairs, additional property damage to Plaintiffs

home during the pendency of the claims process and this litigation, costs associated witli appraisal

costs or sums related to pre-appraisal damage assessments.
  Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 25




       26.     Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguisll of having to live with an unrepaired home for

months.

       E.      ATTORNEY'S FEES

       27.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       28.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney tllat represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just a.mount owed

before the expiration of the 30th day after the claim was presented.

       29.     Plaintiff further prays that he be awarded all reasonable attorney's fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                               VI.
                                  TEx. R. Civ. P.193.7 NOTICE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned liereby notifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                               vII.
                                           JURY DEMAND

        32.    Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.
  Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 25




                                               Vlll.
                                              PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment

against Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre judgment interest, post-judgment intei-est, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in ecluity, to

which Plaintiff may be justly entitled.



                                                  Respectfiilly subniitted,

                                                   TxE    BUZBEE LAW FiRM
                                                  By: /.s;'Anlhom% G.Brlzhee
                                                       Anthony G. Buzbee
                                                       State Bar No. 24001820
                                                       tbuzbee@txattorneys. com
                                                       Christopher J. Leavitt
                                                       State Bar No. 24053318
                                                       cl eavi tt@tx attorn eys. com
                                                       JP Morgan Cliase Tower
                                                       600 Travis, Suite 6850
                                                       Houston, Texas 77002
                                                       Telephone: (713) 223-5393
                                                       Facsimile: (713) 223-5909


                                                       AND
Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 25




                                     LAW OFFICES OF MANUEL SOLIS, PC

                                   By: /s,' Stephe» R. Wcrlker
                                        Stephen R. Walker
                                        State Bar No. 24001820
                                        Texas Bar No. 24034729
                                        Gregory J. Finney
                                        Texas Bar No. 24044430
                                        Juan A. Sol i s
                                        Texas Bar No. 24 10 ~040
                                        6657 Navigation Blvd.
                                        Houston, TX 77011
                                        Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker@maiiuelsolis.com
                                       gfinney a manuelsolis.com
                                       jusolis@manuelsolis.com

                                       ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 25




    EXHIBIT B-3
                    Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 25

                                                                                                    DELEVERED AU0 3 0 2019

                                                       CAUSE N0. 201959545

                                                       RECEIPT N0.                                   0.00          CIV
                                                              **********                                 TR # 73662795
PLAINTIFF: TORRES, RODOLFO                                                                        In The   152nd
        vs..                                                                                      Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                                      of Harris County, Texas
                                                                                                  152ND DISTRICT COURT
                                                                                                  Houston, TX
                                                                      CITATION
THE STATE OF TEXAS
County of Harris



T0: STATE FARM LLOYDS (AN INSURANCE COMPANY) WHICH MAY BE SERVED
    THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET    AUTIN TX 78701 - 3218
       Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd day of Auqust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 27th day of August, 2019, under my hand and
seal of said Court.
                                                              ...........
                                             ~~Q`~,` • `':~s ~~;,
Issued at request of:                                                         MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                                                   Harris County, Texas
                                                                           z_
600 TRAVIS STREET SUITE 7300                 U                          ;"i= 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                             d •,,                     : y=
                                                                          ~ ; (P.O. Box 4651, Houston, Texas 77210)
                                             ;iv~S~ , • ...... •••''.~~'i ;`
Tel: (713) 223-5393
Bar No.: 24053318                              ~''^ o~ S~•''``Generated By: THOMAS, LISA BE9//11310506

                                          OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                  o'clock _.M., on the                               day of                         I
Executed at (address)                                                                                                    in

                                 County at                   o'clock                M., on the        day of

           , by delivering to                                                                      defendant, in person, a

true copy of this Citation together with the accompanying                                        copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                                        of                     County, Texas


                                                                               By
                       Affiant                                                                     Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                     day of



                                                                                                   Notary Public




N . INT . CITR. P                                          *73662795*
Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 25




    EXHIBIT B-4
     Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 25                     9/23/2019 8:00 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37015130
                                                                                                 By: Kimberly Garza
                                                                                          Filed: 9/23/2019 8:00 AM
                                CAUSE NO. 2019-59545

RODOLFO TORRES,                              §            IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                152ND JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                       I.
                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all

discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 25


                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulting from accidental direct physical loss

during the policy period beyond the amount of Plaintiff’s deducible under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $5,610.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 25


                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,

Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.      Wear and Tear, Deterioration and settlement. Plaintiff’s claims are

barred, in whole or in part, because the damages and losses alleged in Plaintiff’s
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 25


Original Petition, none being admitted, were proximately caused in whole or in part by

wear and tear and other related aging issues such as deterioration and settling and

cracking. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                               SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

            l.   settling, cracking, shrinking, bulging, or expansion of pavements, patios,
                 foundation, walls, floors, roofs or ceilings. . .

Part of the property damages Plaintiff is claiming to his roof, and other areas of the

property occurred over time through wear, tear, deterioration and settling. These

conditions are not insured under the policy at issue.

       8.        Rot or Fungus. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately cause in whole or in part by rot or fungus. The policy at issue

specifically provides:

                                 SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                           * * * * *
            i.   Mold, fungus or wet or dry rot;
                                           * * * * *
            FUNGUS (INCLUDING MOLD) EXCLUSION ENDORSMENT

            DEFINITIONS
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 25



            The following definition is added:

            “fungus” means any type or form of fungus, including mold, mildew,
            mycotoxins, spores, scents or byproducts produced or released by fungi.

            SECTION I – LOSSES NOT INSURED
                                           * * * * *
            Item 1.i is replaced with the following:

            i.   wet or dry rot;

            In item 2., the following is added as item g.:

            g. Fungus. We also do not cover:

                 (1) any loss of use or delay in rebuilding, repairing or replacing covered
                     property, including any associated cost or expense, due to
                     interference at the residence premises or location of the rebuilding,
                     repair or replacement, by fungus;

                 (2) any remediation of fungus, including the cost to:

                     (a) remove the fungus from covered property or to repair, restore or
                         replace that property; or

                     (b) tear out and replace any part of the building or other property as
                         needed to gain access to the fungus; or

                 (3) the cost of any testing or monitoring of air or property to confirm the
                     type, absence, presence or level of fungus, whether performed prior
                     to, during or after removal, repair, restoration or replacement of
                     covered property.

            All other policy provisions apply.

Part of the damages Plaintiff is claiming to the insured property resulted from rot or

fungus. These conditions are not insured under the policy at issue.

      9.         Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

      10.        Cap on Punitive Damages. TEX. CIV. PRAC.           AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set
    Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 25


forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT
   Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 25


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 23, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 25


 Print this page

 Case # 201959545 - TORRES, RODOLFO v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 152nd Civil District Court
 Date Filed                    9/23/2019 8:00 AM
 Case Number                   201959545
 Case Description              TORRES, RODOLFO v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55238081
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Torres, Rodolfo
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=648588eb-b6c5-4348-85d5-... 9/23/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03730 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 25


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Torres, Rodolfo - Defendant Original Answer.pdf        [Original]


 eService Details
                                                                                 Date/Time
 Name/Email                 Firm              Service Method   Status   Served
                                                                                 Opened
 Jessica Salto              Buzbee Law                         Not
                                              EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                               Sent
 Christopher Leavitt        Buzbee Law                         Not
                                              EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                 Sent
 Ryan Steinhart             The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                               Sent
 Rian Taff                                                     Not
                                              EServe                    No       Not Opened
 rtaff@txattorneys.com                                         Sent
 Harvey Clerk               The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                 Sent
 Anthony Buzbee                                                Not
                                              EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                       Sent
 Gregory J. Finney                                             Not
                                              EServe                    No       Not Opened
 gfinney@manuelsolis.com                                       Sent
 Jazmine Ford                                                  Not
                                              EServe                    No       Not Opened
 jford@nck-law.com                                             Sent
 Juan Solis                                                    Not
                                              EServe                    No       Not Opened
 jusolis@manuelsolis.com                                       Sent
 Stephen R. Walker                                             Not
                                              EServe                    No       Not Opened
 swalker@manuelsolis.com                                       Sent
 Tyffeni Nguyen             Nistico, Crouch                    Not
                                              EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                          Sent
 Micah Kessler                                                 Not
                            NCK, PC           EServe                    No       Not Opened
 mkessler@nck-law.com                                          Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=648588eb-b6c5-4348-85d5-... 9/23/2019
